Undercofler, Justice.
This appeal is from adverse rulings in a suit for mandamus. The transcript of the record was filed in this court on January 8, 1971, and the enumeration of errors was filed on February 1, 1971.
Under Rules 14 and 20, the enumeration of errors is required to be filed within 20 days from such docketing. No valid reason *464has been offered for failure to comply with these rules. Accordingly, since there was a failure to perfect the appeal, the appeal must be
Argued March 8, 1971
Decided April 8, 1971.
Robinson, Buice, Harben & Strickland, Emory F. Robinson, for appellant.
Ellard & Frankum, Arthur K. Bolton, Attorney General, Gunter & McDonald, Jack N. Gunter, Linton K. Crawford, for appellees.

Dismissed.


All the Justices concur.